Citation Nr: 1112120	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, denied entitlement to special monthly pension based on the need for regular aid and attendance or on account of being housebound.

In November 2009, the Board remanded the case for scheduling of a Board hearing.  The Veteran testified before the undersigned at a November 2010 Travel Board hearing.  The case has been returned to the Board for further appellate action, and the hearing transcript is of record.

In June 2009, the Veteran submitted additional medical evidence pertinent to his claim.  The additional evidence was received at the Board in July 2009.  In January 2011, the Veteran, through his representative, waived consideration of this newly submitted evidence by the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has disabilities that require the regular aid and attendance of another person to perform activities of daily living.


CONCLUSION OF LAW

The criteria for entitlement to SMP at the aid and attendance rate are met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2010). 38 C.F.R. §§ 3.351, 3.351(c) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for SMP, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria

SMP at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  

The particular personal functions which a Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

A Veteran must be unable to perform one of the enumerated disabling conditions, but a Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.  

Analysis

Outpatient treatment records from the VA Medical Center in Beckley, Virginia (Beckley VA) dated from September 2003 to November 2003 indicate that the Veteran underwent right total hip replacement surgery in July 2003.  During a follow-up therapy session in September 2003, he was noted to be in a wheelchair and unaccompanied.  He reported that he was independent in bed mobility and that he had a home aid that assisted him with washing his back and feet, otherwise, he independently completed activities of daily living.  The Veteran also reported that he ambulated with a cane in the house for short distances, but that he had to reach for things to hold onto.  He also made use of a walker.

During an October 2004 VA examination, the Veteran complained of hip and back pain.  The examiner noted that he ambulated with a cane and had an antalgic gait.  The Veteran reported that he could perform most of his activities of daily living, but he required assistance with washing his back and feet.  He also reported that he was able to leave his home for medical appointments and shopping, as tolerated.

In a statement submitted in November 2004, JM, MD indicated that the Veteran, whose diagnoses included severe degenerative joint disease, status post bilateral hip replacement and hypertension, needed assistance with personal care needs and activities of daily living at home.  Specifically, he noted that the Veteran was able to feed himself, however, he ambulated with difficulty on a walker and had to stop while walking, and used a cane more than twelve hours per day.  

Outpatient treatment records from the Beckley VA dated from March 2004 to September 2004 show that the Veteran reported having a home health aide helping him around the house several days a week, which he found beneficial.  

A West Virginia Medicaid Plan of Care Worksheet shows that from December 2004 to June 2005, the Veteran was assisted with showering (shower chair), grooming, dressing, laundry and running errands.   He used assistive devices for ambulating (cane), was prompted to take his medication and had breakfast, lunch and dinner prepared for him.  He was able to toilet independently.  

During an April 2005 VA examination, the Veteran reported that he was able to travel beyond home and that he had travelled to the examination alone.  He also reported that he lived alone, and on a daily basis, he would get up in the morning, eat, shower, make phone calls and occasionally drive himself to visit friends.  He complained of dizziness on a weekly basis, but not daily and moderate, short-term memory loss.  He also reported that loss of balance affected his ability to ambulate on a constant or near-constant basis, and that he used a cane.  However, he indicated that he was able to walk a few hundred yards without the assistance of another person.  He also indicated that he was able to perform all of his self-care functions, but that he had some difficulty with dressing and undressing.  In addition, the Veteran reported that he had stiff finger joints, which were occasionally swollen and painful, and made it difficult for him to perform some activities.  The Veteran also reported that his degenerative joint disease of the hips had a mild effect on his ability to bathe and dress, a moderate effect on his ability to complete chores, shop and travel, a severe effect on his ability to exercise, and prevented him from participating in sports and recreational activities.  According to the Veteran, the disability had no effect on his ability to feed himself or go to the bathroom.
Outpatient treatment records from the Beckley VA dated July 2006 indicate that the Veteran was wheelchair-bound and experiencing chronic pain, due to his severe degenerative joint disease of the hips.  They also indicate that he was expecting to have his other (left) hip replaced the following year (March 2007).

A West Virginia Medicaid Plan of Care Worksheet shows that five days per week, from January 2006 to December 2006, the Veteran was assisted with showering, skin care, dressing, doing laundry and running errands.  It also noted that the Veteran was assisted with cleaning his home on a weekly basis.  In addition, he was taking blood pressure medication, which he had to be prompted to take, and he had all his meals (breakfast, lunch and dinner) prepared.  It was also noted that the Veteran used a cane and walker and that he had a potential for falls.  

The notes specifically indicate that in January 2006, the Veteran had a walker, cane, crutches, shower chair/bench and raised commode seat in the home; needed assistance with bathing, grooming, environmental functions, meal preparation and some dressing; and required supervision with transfers and ambulation.  He was able to toilet, eat and sometimes dress on his own and administer his own medication.  In April 2006, he had a walker, cane, crutches, shower chair/bench and raised commode seat in the home; required assistance with toileting, bathing, transfers, grooming, dressing and meal preparation; and required supervision for ambulation.  He was able to eat by himself and administer his own medication.  In June 2006, he had a walker, cane, shower chair and raised commode seat in the home; needed assistance with toileting, bathing, transfers, grooming, dressing and meal preparation; and required supervision for ambulation.  He was able to administer his own medication.  

Treatment reports from the Central West Virginia Aging Services show that in April 2005, due to his disabilities, the Veteran needed to be prompted to eat, needed physical assistance with bathing, dressing and grooming, and required an assistive device for transferring and walking.  He was also noted to have impaired but correctable vision and was able to administer his own medication.  In April 2006, he required physical assistance with eating, bathing, dressing, grooming and transferring.  In addition, he experienced intermittent disorientation, required an assistive device for walking, and had impaired but correctable vision and hearing.  He was able to administer his own medication.  

Outpatient treatment records from the VA Medical Center in Richmond (Richmond VA) show that the Veteran had a Home Care Services rehabilitation consultation in December 2006, a few days after being discharged following total left hip replacement surgery.  At that time, the Veteran was able to sit up in bed independently and complete therapeutic exercises.  He was able to ambulate 200 feet independently with the help of a walker, and required handrails and a standby guard to walk up and down steps, as well as assistance to move his walker up and down steps separately.  The notes also indicate that the Veteran was counseled at length regarding precautions he was to take and the risk of dislocation of his hip with non-compliance as well as the importance of not overestimating his abilities with regard to mobility and ambulation and having an accessible environment.

In December 2006, the Veteran's homemaker hours were increased due to his left hip replacement.

Outpatient treatment records from the Beckley VA show that during a February 2007 outpatient therapy evaluation, it was noted that the Veteran used a cane all the time and had a walker at home, which he didn't use.  His left hip pain had decreased, with the help of his pain medication.  However, it was also noted that his activity was very limited because he was having trouble walking due to bilateral foot pain.  He was still living alone and had help coming in.  He was encouraged to go to physical therapy for exercises and gait activity.  

In August 2007, he was noted to be doing much better and doing his therapy exercises at home.  The notes also indicate that the Veteran was using a shower chair and other assistive devices at home and walking with a cane.  He also had a walker at home and had a housekeeper coming in five days a week.  He indicated at that time that he wanted to participate in therapy to build up his arms and legs.

In his August 2007 VA Form 9, the Veteran claimed that he lived by himself and that he was not able to properly take care of his household duties or himself.
Outpatient treatment records from the Richmond VA show that in May 2008, the Veteran, who had a medical history of seizures, was brought to the hospital after being found by family members lying on the floor of his home.

The Veteran was afforded a VA examination in December 2008 in response to his claim.  The Veteran arrived at the examination in a wheelchair, but without any assistance or attendant.  He reported that he did not drive and was driven to the examination by his service organization.  The Veteran complained of occasional dizziness after prolonged sitting, but denied bowel or bladder incontinence or memory loss.  The Veteran reported that due to his bilateral hip arthroplasties, he had difficulties ambulating, which lead to poor balance.  He indicated that he did his own feeding, shaving, bathing and toileting, but that when he took a bath (twice a week) his family came and helped him.  The Veteran also reported that family members came to his home to prepare his meals and although he usually did not leave his home, his family drove him where he needed to go because , as noted above, he did not drive.  

On physical examination, the Veteran limped, and when he walked, he held on to the table and wall and used a cane.  The examiner noted later the Veteran's report that he walked by holding furniture, the wall and railing, and that he did not walk too far or too much.  Strength and coordination of his upper extremities was good.  However, the examiner noted that the Veteran had limitation of motion and lack of coordination in his lower extremities due to his bilateral hip arthroplasty.  He also noted that the Veteran had difficulty carrying weight during walking.  The examiner noted that although the Veteran had been using a cane, he would benefit more from an automated scooter or wheelchair.
Private treatment records from Dr. HO, show that in December 2008, the Veteran was admitted to the hospital for deep vein thrombosis cellulitis of the lower extremities, hypertension, gastroesophageal reflux disease, benign prostatic hypertrophy, anemia and chronic alcoholic pancreatitis with pancreatic head mass.

A West Virginia Medicaid Aged and Disabled Waiver Program Service Coordination Plan shows that from December 2008 to December 2009, the Veteran was assigned a homemaker to assist him five days per week (Monday through Friday) for six hours, due to impaired mobility (high-risk for falls), high-risk smoking, medication needs, transportation needs, depression, anxiety, foot care, shortness of breath, , skin care, weight management and assistance with finances.  The plan notes indicated that the Veteran was to be reevaluated in June 2009.

In a June 2009 statement, the Veteran's private physician, HO indicated that due to the Veteran's significant veno lymphatic disease of the lower extremities, which was causing him significant pain, and his chronic deep vein thrombosis with post phlebetic syndrome related complications; the Veteran would require continuous assisted living with a home health nurse/caregiver to aide in his daily life.

During his November 2010 Travel Board hearing, the Veteran testified that although he had a bar and chair in his shower, he had trouble bathing himself.  He also reported that he had trouble getting to the bathroom and that he had incidents where he did not make it in time and had to have his family come in and help clean him up.  The Veteran also noted that he used a cane and walker and had trouble standing due to pain in his legs and as a result, could not cook meals or feed himself.  Instead, he relied on his family members to bring him meals throughout the week, which he could heat up in the microwave, if his leg pain didn't prevent him from getting out of bed.  He also indicated that he occasionally had trouble dressing himself, and that he was taking a blood thinner (Coumadin) for a blood clot in his right leg, which made him dizzy.  The Veteran testified that although he had family that lived nearby and came in and helped take care of him approximately three times per week, he spent the nights by himself and needed someone at home with him more often.

The evidence of record shows that the Veteran requires assistance with daily needs, including bathing, dressing, toileting, meal preparation and eating, as well as assistance with ambulating, transferring and walking due to impaired mobility, pain and weakness of the lower extremities.  He also requires assistance with medication administration and is at high risk for falls due to symptoms such as dizziness and loss of balance.

Specifically, the evidence shows that from 2003 to 2005, the Veteran experienced dizziness and loss of balance, and required the use of a wheelchair and assistive devices for ambulation, transferring and walking, such as a cane and walker.  In addition, he required assistance with bathing and showering, meal preparation, grooming, dressing, laundry and running errands.  He also experienced moderate memory loss and had to be prompted to take his medication.

Beginning in 2006, the Veteran's condition deteriorated to the point that he required assistance on a daily basis with meal preparation and eating, bathing, dressing, toileting, skincare, laundry and house cleaning, transferring and running errands.  He was also experiencing intermittent disorientation, was noted to be at risk for falls and was still using assistive devices (cane, walker and crutches) for walking.  

In 2007, he was using a cane all the time, had a shower chair and other assistive devices at home and enlisted the help of a housekeeper five days per week.  

Beginning in 2008, he was experiencing occasional dizziness and poor balance due to problems with ambulation.  The evidence also shows that he was at risk when at home alone due to his history of seizures.  He required assistance five days per week for tasks such as bathing, meal preparation and medication administration, due to his impaired mobility, which put him at risk for falls and shortness of breath.  

As noted above, the Veteran's private physician indicated in June 2009 that due to his significant veno lymphatic disease of the lower extremities, which was causing him significant pain, and his chronic deep vein thrombosis with post phlebectic syndrome related complications, the Veteran requires continuous assisted living with a home health nurse/caregiver to aide in his daily life.  There is no other contradictory medical opinion of record.  Resolving reasonable doubt in the Veteran's favor, special monthly pension on account of the need for regular aid and attendance is granted.

The Board notes that the evidence of record does not show that the Veteran is housebound.  Although he does not drive himself, he has reported that he travels outside of the home with assistance from others for medical appointments and examinations and to visit friends and relatives.  Furthermore, aid and attendance is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1521(d).  The claim for SMP based on housebound benefits arose at the same time as the claim for SMP based on need for aid and attendance.  Hence, the question of entitlement to SMP on the basis of the need for housebound benefits is rendered moot.


ORDER

Entitlement to SMP on account of the need for regular aid and attendance is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


